                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JAM                                               271 Cadman Plaza East
                                                  Brooklyn, New York 11201


                                                  October 4, 2019

By ECF

The Honorable Joanna Seybert
United States District Judge
United States District Court
Eastern District of New York
Central Islip, New York 11722


              Re:     United States v. John Doe
                      Docket No. 16-CR-495 (JS)

Dear Judge Seybert:

               The government respectfully submits this letter to request an adjournment of
sentencing in the above-captioned case, which is currently scheduled for October 8, 2019, to
October 25, 2019 at 11:00 a.m. The government has a scheduling conflict necessitating an
adjournment of the current date. Defense counsel consents to the proposed adjournment.

              Thank you for your consideration of this request.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                            By:    /s/
                                                  Artie McConnell
                                                  Assistant U.S. Attorney
                                                  718-812-1870


cc:    John S. Wallenstein, Esq. (by ECF)
